Citation Nr: 0319551	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for additional cardiovascular disability 
claimed as due to treatment at a Department of Veterans 
Affairs (VA) medical facility in August 1988.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his grandson


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran's claim of entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C. § 1151 based on additional heart disability due to 
treatment provided at the Temple, Texas, VA Medical Center 
(VAMC) in August 1988.

This case was previously before the Board and was remanded to 
the RO in June 1997 and August 1998.  

In February 2003, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by this claim.  See 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2002).  An IME opinion was received in 
March 2003.  The veteran's representative was notified of the 
IME opinion and submitted additional argument in support of 
the appeal in June 2003.  See 38 C.F.R. § 20.903 (2001); see 
also Thurber v. Brown, 5 Vet. App. 119 (1993).  The case is 
now ready for appellate review.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional cardiovascular disability as a 
result of VA medical treatment provided in August 1988.  




CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for additional cardiovascular 
disability which he claims is due to VA treatment received in 
August 1988.  

In the interest of clarity, the Board will review the 
relevant law and regulations; summarize the factual 
background of this case; and analyze the claim.  

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 1991 
Statement of the Case (SOC), and the October 1991, August 
1995, November 1995, February 1996, September 1996, February 
1998 and February 2002 Supplemental Statements of the Case 
(SSOC).  

Crucially, the veteran was specifically notified by letter 
from the RO in May 2001 of the evidence necessary to 
substantiate his claim as well as the evidence he was 
expected to obtain and which evidence VA would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes VA 
and private treatment records, a report of VA examination, 
and medical opinions.  The veteran presented testimony in 
support of his claim at hearings in August 1991, February 
1996 and May 1998.  

The RO has completed the development requested in the Board's 
June 1997 and August 1998 remands.  In this regard, the Board 
notes that in correspondence dated in September 1998 the 
veteran was requested to furnish evidence or information 
relating to treatment he received between 1978 and 1988.  The 
veteran responded, reporting treatment at facilities of the 
VA Central Texas Health Care System (Waco, Temple, Marlin, 
Austin).  In May 2001, the VA Central Texas Health Care 
System indicated that no treatment reports for the veteran 
were located for the period 1978 through 1988.  

As noted in the Introduction, a March 2003 IME opinion is of 
record and evidence and argument has been duly solicited 
pursuant to 38 C.F.R. § 20.903.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

38 U.S.C.A. § 1151

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C. § 
1151.

The controlling statute in this case, 38 U.S.C. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The purpose of the amendment was, in effect, to 
nullify the United States Supreme Court's decision in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994) which held that no showing of negligence is necessary 
for recovery under section 1151.

The veteran's claim under 38 U.S.C.A. § 1151 was filed in 
February 1990.  Under the jurisprudence of the Court, when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board will accordingly use the pre-
October 1, 1997 version of section 1151, which does not 
require a showing of negligence on the part of VA, since it 
is obviously more favorable to the veteran in that negligence 
on the part of VA need not be established in order for him to 
prevail.  Rather, under the former version of section 1151, 
the veteran would need only to show that he has additional 
disability which is the result of VA hospitalization, medical 
or surgical treatment.

As noted above, in Brown v. Gardner, the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C. 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.
However, the Supreme Court further held that not every 
"additional disability" was compensable:  

 	"We do not, of course, intend to cast any doubt on the 
regulations 
insofar as they exclude coverage for incidents of a 
disease's or injury's natural progression, occurring 
after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."  Brown v. Gardner, 115 S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.§ 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Factual Background

The record shows that the veteran was hospitalized at the 
VAMC in Tempe, Texas in August 1988 for complaints of chest 
pain with occasional radiation into the neck.  His symptoms 
had been present for at least 10 years, and a cardiac 
catheterization in 1978 had revealed three partially blocked 
vessels.  

While he was hospitalized, he underwent an EKG 
(electrocardiogram) stress test.  The veteran walked on a 
treadmill for six minutes and eighteen seconds.  However, he 
developed chest pain.  At the termination of the exercise, he 
developed premature ventricular contractions which became 
more frequent and approximately four minutes after 
termination of the exercise, the veteran developed sudden 
onset of ventricular fibrillation and was immediately 
cardioverted.  He did not convert when 200 watt seconds were 
used.  This was repeated with 300 watt seconds with 
conversion to normal sinus rhythm.  However, about two 
minutes later, before Lidocaine could be administered, he 
again had an episode of ventricular fibrillation which 
required two additional electrical shocks of 300 joules.  The 
diagnoses were ischemic heart disease with exertional 
ventricular fibrillation and cardiac arrest due to 
ventricular fibrillation.  The discharge summary reflected 
that the veteran's condition was stable and that he was free 
of chest pain and had no arrhythmia.

The veteran was transferred from the VA hospital to a private 
facility in August 1988.  During this hospitalization, he 
underwent coronary artery bypass graft surgery.  Upon 
discharge from the hospital in September 1988, the prognosis 
was good.  Post surgery, in November 1988, a VA physician 
advised the veteran not to return to work at that time, due 
to the severity of lesions of all coronary arteries prior to 
the surgeries as well as a history of cardiac arrest.  

Private medical records dated in December 1988 revealed that 
the veteran underwent stress testing, at which time the 
veteran walked on a treadmill for 8 minutes.  The testing was 
stopped due to the veteran's complaints of shortness of 
breath, but there were no complaints of chest pain.  The 
veteran was hospitalized at a private facility thereafter in 
December 1988 at which time he underwent left cardiac 
catheterization and coronary angiogram.  Private medical 
records dated in March 1989 revealed that the veteran had an 
excellent postoperative recovery and had attained the maximum 
level of recovery.  It was indicated in that record that the 
veteran continued to be active as a farmer.  VA records 
reflect that the veteran was followed by the cardiology 
department from 1992 to 1997.

Of record is a memorandum dated in December 1996 from the VA 
Consumer Affairs Specialist for External Affairs, to the 
Chief of the VA Cardiology Section.  The specialist indicated 
that it had been suggested that a physician review the 
veteran's complaint that the VAMC in Temple, Texas was 
negligent in having the veteran endure a stress EKG, which 
subsequently resulted in cardiac arrest requiring cardiac 
catheterization, and ultimately as claimed by the veteran 
resulted in his inability to return to work.  The doctor 
addressed several general medical questions and opined that 
the cardiac arrest did not cause the need for a cardiac 
catheterization, and opined that the fact that the veteran 
went into arrest did not add or cause his inability to return 
to work.

In support of his claim, the veteran testified at multiple 
hearings, the most recent being in May 1998.  He testified 
that in August 1988 he was hospitalized at the Tempe VAMC 
with a lot of chest pain and was told that they would 
stabilize him and check out his condition.  He stated that 
the next day they put him on a treadmill.  He contended that 
they should not have done this until he was stabilized.  He 
stated that he told the physician he was having chest pains 
before the treadmill, and in spite of this, they kept him on 
the treadmill for six minutes.  He stated that he was very 
dizzy when taken off.  He indicated that he was given a 
nitroglycerin and passed out.  He indicated that he suffered 
a cardiac arrest and subsequently had open-heart surgery.  He 
stated that they should not have put him on the treadmill and 
felt it was negligence on the part of VA treating physicians.  

VA medical records dated from April 2000 to February 2002 
reflect ongoing treatment for various conditions, including 
hypertension and arteriosclerotic heart disease.  

The veteran was afforded a VA heart examination in June 2001.  
In reviewing his medical history, it was noted that the 
veteran had cardiac catheterization in 1978, thus 
establishing the presence of coronary artery disease.  In the 
discussion portion of the examination, the VA physician 
commented that there was a question as to whether the veteran 
could have been better stabilized before he started to walk 
on the treadmill.  

Because of medical questions raised in this case, in February 
2003, an opinion from an independent medical expert (IME) in 
the field of cardiology was requested.  The IME was asked to 
review the evidence of record and provide an opinion as to 
whether it was at least as likely as not that the veteran's 
cardiovascular pathology which existed prior to August 1988 
was chronically exacerbated following the August 1988 VA 
medical treatment.  In March 2003, Dr. M.M., Division of 
Cardiology, The George Washington University, stated the 
following:

"There is no question that the appellant 
suffered from ventricular fibrillation as 
a result of the stress test.  Ventricular 
fibrillation is a rapid, disorganized, 
and asynchronous contraction of the 
ventricular muscle.  In this particular 
case, the appellant suffered from 
ventricular fibrillation as a result of 
the ischemia (reduced oxygen to the heart 
muscle) induced during an exercise stress 
test.  If the ventricular fibrillation is 
not treated the usual consequence is 
death.  If the ventricular fibrillation 
is treated but there is a delay in 
treatment, the main consequence is 
usually brain damage.  Other consequences 
of having ventricular fibrillation could 
include, having a myocardial infarction, 
worsening of heart failure as a result of 
the myocardial infarction, having 
embolization (stroke or peripheral 
embolization) and other neurologic 
sequelae.  Ventricular fibrillation does 
not lead to coronary artery disease 
(blockage of the arteries).  The 
appellant claims to suffer from memory 
problems since the day of the ventricular 
fibrillation episode.  There is no 
mention in any of the physician's notes 
that the patient had brain injury or 
brain damage.  I think it is possible 
that some of his memory problems could 
have been caused by the cardiac arrest.  
The appellant did not suffer from a 
stroke or peripheral embolization at the 
time of ventricular fibrillation.  He did 
not suffer from myocardial damage as 
evident on the laboratory tests done at 
that time.  It is my opinion, that the 
appellant had ventricular fibrillation 
caused by the stress test.  I do not 
believe he had any serious complications 
as a result of the arrhythmia because it 
was treated immediately with an electric 
shock.  He did complain of some memory 
problems and that can be attributed to 
the cardiac arrest.  He did have chest 
pain the day after the cardiac arrest and 
the pain was the result of the electric 
shock used to bring the rhythm back to 
normal.  His cardiovascular condition, 
namely his coronary artery disease was 
not caused by the cardiac arrest.  His 
coronary artery disease was not 
exacerbated by the cardiac arrest."  
(emphasis in original).  

"The appellant claims that he had a 
bypass surgery as a result of having the 
stress test and having the cardiac 
arrest.  In my opinion, the patient 
developed his coronary artery disease 
(blocked arteries) over his lifetime and 
not as a consequence of the cardiac 
arrest."  

"Therefore, in my opinion his 
cardiovascular pathology was already 
present prior to August 1988 and was not 
exacerbated by the cardiac arrest that 
occurred during the stress test done in 
August 1988.  It seems to me that he 
needed his coronary bypass surgery based 
on his abnormal coronary anatomy.  Again 
his coronary anatomy was abnormal prior 
to his hospitalization and was not 
worsened by having the cardiac arrest."  
(emphasis in original).  

Analysis

The veteran does not dispute that he had a long-standing 
cardiac condition prior to the August 1988 incident described 
above.  He contends, in essence, that his heart condition was 
aggravated by the treatment he received from the VA in August 
1988.  Specifically, he asserts that he should not have been 
given an EKG stress test until he had been stabilized, and 
that the cardiac arrest which occurred subsequent to the 
stress test aggravated his cardiovascular disability, 
disabling him to the extent that he was unable to work after 
August 1988.  

As discussed in detail above, in order to establish 
entitlement to benefits under the pre-October 1997 version of 
38 U.S.C.A. § 1151, which is applicable to this case under 
the Court's holding in Karnas, two elements must be 
demonstrated: (1) additional disability (2) which is the 
result of VA treatment.  The Board has thus carefully 
reviewed the evidence of record in order to determine if any 
additional disability exists and if that additional 
disability was the result of VA medical treatment.  For 
reasons explained below, the Board has determined that 
additional disability does not indeed exist in this case. 

There is no question that the veteran had significant 
cardiovascular disability prior to his 1988 treadmill test.  
Indeed, the evidence reflects that the veteran has suffered 
from coronary artery disease since at least 1978.  There is 
also no question that he experienced an episode of 
ventricular fibrillation during the August 1988 stress test.  
The evidence, however, fails to show that his coronary artery 
disease was chronically aggravated by the treadmill test in 
1988.  The evidence also does not show additional disability 
from the coronary artery disease due to or the result of the 
treadmill test.  

Significantly, the March 2003 IME opinion clearly noted that 
while the 1988 stress test caused the veteran to have 
ventricular fibrillation, there were no serious complications 
as a result of the arrhythmia because it was treated 
immediately with an electric shock.  The IME commented that 
there was no evidence of a myocardial infarction at that 
time.  The IME further stated that the veteran's coronary 
artery disease was not exacerbated by the cardiac arrest and 
that the subsequent bypass surgery was not the result of the 
stress test or the cardiac arrest, but a consequence of 
coronary artery disease which developed over a lifetime.  A 
similar opinion was offered in the December 1996 VA 
physician's opinion.  

The file does not contain any competent medical evidence or 
opinion in which a contrary conclusion was reached.  The 
Board has considered the contentions of the veteran.  
Although the Board has no reason whatsoever to doubt the 
sincerity of the veteran's beliefs and can easily see how the 
veteran could attribute subsequent problems to the 
undoubtedly disturbing August 1988 incident, as explained 
above the medical evidence indicates that there is no 
relationship between the VA medical treatment and the heart 
disease.  It is now well-established that a lay person 
without medical training, such as the veteran, is not 
competent to opine on medical matters. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].
  
In summary, there is no competent opinion of record to show 
that the VA medical treatment in August 1988 caused any 
additional cardiovascular disability.  Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for additional cardiovascular disability due 
to treatment at a Department of Veterans Affairs (VA) 
facility in August 1988 is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

